DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3, 5-7, 9, 10, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2015/0147532, “Nam”) in view of Park et al. (US 2017/0285780, “Park”) in view of Koso et al. (US 2016/0222255, “Koso”) in view of Hirai et al. (US 2013/0177748, “Hirai”).
Regarding claims 1 and 14, Nam teaches a flexible window for a display device ([0028], [0029], [0030]) comprising an optical layer that may include a retardation plate ([0076], LF, Fig. 5), an adhesive layer over the optical layer (AM layer, Fig. 5, [0075]), and a flexible window member (corresponding to a surface layer, e.g., [0028], WM layer, Fig. 5). Nam further teaches the inclusion of a display panel and a pressure sensitive adhesive between the display panel and the window members above it (see, e.g., Fig. 5, [0075], [0029]).	Nam fails to specifically teach the inclusion of a quarter waveplate as the retardation film. However, in the same field of endeavor of optical films for use in display devices ([0004], [0063]), Park teaches the inclusion of a quarter waveplate (e.g., Park [0063], [0064]) and teaches that the inclusion of such a plate improves viewing angle compensation, color sensitive improvement, light leakage prevention, and color control of the display ([0063], [0064]). It therefore would have been obvious to the ordinarily skilled artisan to have included a quarter waveplate depending on the desired and necessary optical requirements of the display and in order to improve viewing angle compensation, color sensitive improvement, light leakage prevention or color control of the display ([0063], [0064]).	While the adhesive layer of Nam may correspond to, for example, a coupling layer, Nam does not teach the inclusion of both a coupling layer and an impact mitigation layer between the retardation layer and the surface layer. In the same field of endeavor of optical films for use in display devices, and their use in combination with adhesive members ([0013]), Koso teaches to include a multilayer impact resistance pressure sensitive adhesive in a display device in order to improve drop impact resistance for a device while retaining excellent holding power ([0002], [0004], [0006], [0013]). Koso additionally teaches that the pressure sensitive adhesive layers may have a thickness on the range of, for example, 10 to 100 micrometers ([0104]). Koso additionally teaches that PSA substrate layer (corresponding to the presently claimed impact mitigation layer) may be made of an acrylic, polyethylene terephthalate, or polyurethane based material (Koso, [0108], [0045]). It therefore would have been obvious to have substituted the adhesive of Koso, which includes an impact resistance layer (e.g., PSA substrate layer, [0010]), for that of Nam for the benefit of improving the drop impact resistance for a device while retaining excellent holding power ([0002], [0004], [0006], [0013]).	Modified Nam fails to specifically teach the tensile modulus of the PSA substrate layer. In the same field of endeavor of adhesive for use in optical applications ([0009]), Hirai teaches a resin layer that may also act as a low-elasticity layer ([0051]) and that may be made of, e.g., an acrylic based resin ([0051]) in order to improve the impact resistance and durability of the structure itself ([0050] - [0053], [0078]). Hirai additionally teaches that the adhesive member layer may have a tensile modulus on the range of less than 1 to 20 GPa (thus reading on from 4 to 5 GPa, see Hirai, [0050]). It would have been obvious to have used adjusted the tensile modulus properties of the PSA substrate of modified Nam in view of the teachings of Hirai for in order to improve the impact resistance and durability of the structure itself ([0056], [0057]) and as adjusting the tensile modulus of the film and thus selecting the physical properties of an element within the laminate would have been obvious to the ordinarily skilled artisan at the time of filing ([0050]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 3 and 16, modified Nam additionally teaches that the thickness of the impact mitigation layer may be on the range of from, for example, 3 to 200 micrometers (Koso, [0111]).
Regarding claims 5 and 18, Nam additionally teaches that the adhesive member may applied to the underside of the window member (see Fig. 5, WM layer having AM layer underneath).
Regarding claims 6 and 19, Nam additionally teaches that the retardation layer or optical layer may be applied on the rear surface of the adhesive member (see Fig. 5, LF layer applied underneath the uppermost AM layer). It should be noted that claims 6 and 9 include product-by-process limitations limiting how the layers are applied (i.e., by coating). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
Regarding claims 7 and 20, modified Nam additionally teaches the inclusion of a positive c plate (e.g., Park [0064]) and the inclusion of such a plate underneath an additional retardation film would have been obvious to the ordinarily skilled artisan depending on the desired and necessary optical requirements of the display and in order to improve viewing angle compensation, color sensitive improvement, light leakage prevention or color control of the display ([0063], [0064]). 
Regarding claim 9, modified Nam (Koso) additionally teaches that the pressure sensitive adhesive layers may have a thickness on the range of, for example, 10 to 100 micrometers ([0104]).
Regarding claim 10, Nam additionally teaches that the surface layer may comprise a base layer, a hard coat layer, and an anti-fingerprint layer ([0077], Fig. 5).

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Takegami et al. (US 2016/0109632, “Takegami”) in view of Majima et al. (US 2014/0253860, “Majima”) in view of Hirai et al. (US 2013/0177748, “Hirai”).
Regarding claims 11 and 13, Nam teaches a flexible window for a display device ([0028], [0029], [0030]) comprising an optical layer that may include a retardation plate ([0076], LF, Fig. 5), an adhesive layer over the optical layer (AM layer, Fig. 5, [0075]), and a flexible window member (corresponding to a surface layer, e.g., [0028], WM layer, Fig. 5). Nam further teaches the inclusion of a display panel and a pressure sensitive adhesive between the display panel and the window members above it (see, e.g., Fig. 5, [0075], [0029]). Nam additionally teaches that the surface layer may comprise a base layer, a hard coat layer, and an anti-fingerprint layer ([0077], Fig. 5).	Nam fails to teach that the retardation layer is a high-retardation layer. In the same field of endeavor of optical films for use in display devices ([0005]), Takegami teaches a high retardation film having in plane retardation of from 1000 to 30,000 nm ([0027]) and that such a film is useful in suppressing the occurrence of rainbow unevenness in a display and provides the ability to widen the viewing angle of the display ([0028]). Takegami additionally teaches that the film may have a thickness of from 10 to 500 micrometers ([0014]). It therefore would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the retardation film of Takegami for that of Nam in order to suppress the occurrence of rainbow unevenness in the display and to provide the ability to widen the viewing angle of the display (Takegami, [0028]).	While modified Nam (Takegami) teaches that the retardation film may be made out of various materials, including, for example, acrylic materials (Takegami, e.g., [0038], [0039]), modified Nam fails to specifically teach that the presently claimed components. In the same field of endeavor of optical films for use in display devices (e.g., [0006]), Majima teaches that polymers such as polyethylene terephthalate or polypropylene are suitable polymers having anisotropy ([0074] – [0076]) and also having good transparency and optical properties and capable of suppressing film unevenness ([0114] – [0117]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have substituted the polymeric components described by Majima for those of modified Nam (Takegami) in order to improve the transparency, optical properties, or film unevenness properties of the retardation film of modified Nam ([0074] – [0076], [0114] – [0117]). Additionally, in light of Takegami’s broad teaching to include general polymeric components, it would have been obvious to have selected the specific polymeric components described by Majima, including for example, PET or polypropylene, as a specific component to be used. The Examiner further notes that the simple substitution of a known element or compound that would have provided predictable results (in this case, the substitution of well-known polymers for use in the retardation film of modified Nam and that would have produced a retardation film having high retardation properties) would have been obvious to the ordinarily skilled artisan at the time of filing (see MPEP 2143).	Modified Nam fails to specifically teach the tensile modulus of the PSA substrate layer. In the same field of endeavor of adhesive for use in optical applications ([0009]), Hirai teaches a resin layer that may also act as a low-elasticity layer ([0051]) and that may be made of, e.g., an acrylic based resin ([0051]) in order to improve the impact resistance and durability of the structure itself ([0050] - [0053], [0078]). Hirai additionally teaches that the adhesive member layer may have a tensile modulus on the range of less than 1 to 20 GPa (thus reading on from 4 to 5 GPa, see Hirai, [0050]). It would have been obvious to have used adjusted the tensile modulus properties of the PSA substrate of modified Nam in view of the teachings of Hirai for in order to improve the impact resistance and durability of the structure itself ([0056], [0057]) and as adjusting the tensile modulus of the film and thus selecting the physical properties of an element within the laminate would have been obvious to the ordinarily skilled artisan at the time of filing ([0050]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.

Response to Arguments
Applicant’s arguments filed 5/11/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that the prior art fails to teach the claimed tensile modulus of 0.05 GPa to 0.5 GPa or that it is one of the claimed materials and also has a tensile modulus on the range of from 4 to 5 GPa. However, Hirai teaches a resin layer that may also act as a low-elasticity layer ([0051]) and that may be made of, e.g., an acrylic based resin ([0051]) in order to improve the impact resistance and durability of the structure itself ([0050] - [0053], [0078]). Hirai additionally teaches that the adhesive member layer may have a tensile modulus on the range of less than 1 to 20 GPa (thus reading on from 4 to 5 GPa, see Hirai, [0050]). The Examiner therefore maintains that it would have been obvious to have used adjusted the tensile modulus properties of the PSA substrate of modified Nam in view of the teachings of Hirai for in order to improve the impact resistance and durability of the structure itself ([0056], [0057]) and as adjusting the tensile modulus of the film and thus selecting the physical properties of an element within the laminate would have been obvious to the ordinarily skilled artisan at the time of filing ([0050]).
Therefore, claims 1,3,5-7,9-11,13-14,16 and 18-20 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782